Citation Nr: 1811262	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-20 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection posttraumatic stress disorder (PTSD) related to military sexual trauma.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic bronchitis.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for asthma.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic obstructive pulmonary disease (COPD).

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder (other than PTSD), to include bipolar disorder, depression, anxiety, and attention deficit hyperactivity disorder (ADHD).


REPRESENTATION

Veteran represented by:	Ryan Farrell, Agent


ATTORNEY FOR THE BOARD

S. Mussey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to May 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the above claims.

The Veteran initiated an appeal of the RO's denial of her petition to reopen a claim of entitlement to service connection for an acquired psychiatric disorder (other than PTSD), but the RO did not address this claim in a statement of the case (SOC). Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the Board has added this claim as a question on appeal and discusses it below.

In June 2014, Ryan Farrell of Alpha Veterans Disability Advocates submitted a letter indicating that the organization wished to revoke their Power of Attorney and discontinue providing accredited representation of the Veteran.  Under 38 C.F.R. § 14.631 (2017), a representative, including an agent, may withdraw from representation provided before a VA agency of original jurisdiction (AOJ) prior to certification of an appeal to the Board if such withdrawal would not adversely impact the claimant's interests.  In order to withdraw properly from representation, the representative must notify the claimant, the VA organization in possession of the claims file, and the AOJ in writing of this fact prior to taking any action to withdraw, and must also take steps necessary to protect the claimant's interests including, but not limited to, giving advance notice to the claimant, allowing time for appointment of an alternative representative, and returning any documents provided by VA in the course of the representation to the AOJ or pursuant to the claimant's instructions, to the organization or individual substituted as the representative, agent, or attorney of record.  Id.

In the present case, while the agent's withdrawal occurred approximately two years prior to the August 2016 certification of this appeal to the Board, the claims file does not indicate that the Veteran was notified of this withdrawal.  The Veteran had ample time to choose another representative, but there is no evidence she was aware she needed to take such action.  Accordingly, the agent's withdrawal was not proper, and the Veteran is considered to be represented by the agent at the present time.  Any further attempts to withdraw representation must be made pursuant to 38 C.F.R. § 14.631 (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the further delay, a remand is required in this appeal to pursue additional development to ensure that there is a complete record upon which to decide the Veteran's claims, so that she is afforded every possible consideration.

The Board notes that the Veteran was awarded disability benefits by the Social Security Administration in January 2012.  While a copy of the SSA decision is of record, copies of the medical records that served as the basis for the decision are not.  These records should be obtained on remand.  



While the Veteran was given a VA examination in November 2011, a new examination is necessary to obtain diagnoses using the updated criteria in the Diagnostic and Statistical Manual (Fifth Edition) (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).

In the January 2012 rating decision, the RO denied the Veteran's petition to reopen a claim of entitlement to service connection for an acquired psychiatric disorder (other than PTSD).  Although the Veteran submitted a statement in September 2012 expressing disagreement with the decision concerning this issue, it does not appear that the RO recognized that statement as a notice of disagreement (NOD) or that any additional action has, as yet, been taken with regard to this claim.  See 38 C.F.R. § 20.200 (2017) (providing that an appeal consists of a timely filed NOD in writing and, after an SOC has been issued, a timely substantive appeal); see also 38 C.F.R. §§ 20.201  (2012) (providing, in pertinent part, that a NOD is a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative action by the AOJ and a desire for appellate review).  Accordingly, because no subsequent SOC has been issued with respect to this issue, under Manlincon v. West, 12 Vet. App. 238, 240   (1999), the Board must instruct the RO that these issues remain pending in appellate status  (see 38 C.F.R. § 3.160 (c)) and require further action. See 38 U.S.C.A. § 7105 ; 38 C.F.R. § 19.26.  

Finally, the record contains recent, returned mail.  The Veteran has experienced homelessness in the past.  On remand, the RO must contact the Veteran to confirm that the RO has her most current mailing address.

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's current mailing address and advise all components of VA of the correct address.  Specific procedures to notify homeless veterans are set forth in 38 C.F.R. § 1.710.  Upon remand, those procedures should be followed (unless it is established that the Veteran is not homeless).  Such efforts must be documented in the claims file.

2.  Make arrangements to obtain the Veteran's VA treatment records, dated from April 2014 forward.

 3. Request from the SSA a complete copy of the January 2012 disability determination it has made concerning the Veteran and copies of the medical records that served as the basis for that decision.  If these records are not available, a negative reply is required.

4.  Then, arrange for the Veteran to undergo VA examination by a VA psychologist or psychiatrist.  The Veteran's claims file, including a copy of this REMAND, must be made available to and reviewed by the examiner in conjunction with the examination.  The examination report must reflect that such a review was undertaken.

The examiner should clearly indicate whether the Veteran has PTSD in accordance with the DSM-4 and/or DSM-5.  

If the Veteran has PTSD, the examiner should review the claims folder to specifically include any evidence reflecting behavior changes at any time following the claimed sexual harassment/assault, including service treatment records, service personnel records, lay statements and lay testimony as to behavior changes and provide an opinion as to whether the evidence indicates that the Veteran likely sustained a sexual harassment/ assault in service, as asserted.  



The examiner must provide a comprehensive report including complete rationales for all opinions and reconcile his or her findings with the prior opinion of record.

5.  Issue a Statement of the Case to the Veteran addressing the matter of whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder (other than PTSD), to include bipolar disorder, depression, anxiety, and ADHD. The Veteran must be advised of the time limit for filing a substantive appeal. 38 C.F.R. § 20.302(b). Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

6.  Finally, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims appeal (i.e., entitlement to service connection PTSD and whether new and material evidence has been received to reopen claims of entitlement to service connection for chronic bronchitis, asthma and COPD).  If the benefits sought are not granted, the Veteran and her representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

